In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo
                              ________________________

                                   No. 07-14-00346-CV
                              ________________________

                            JANE T. DURHAM, APPELLANT

                                             V.

         MARGARET L. DURHAM, NANCY C. STEWART, DAVID DURHAM,
                  AND BARBARA FLOURNOY, APPELLEES



                           On Appeal from the 237th District Court
                                   Lubbock County, Texas
               Trial Court No. 2013-509,100; Honorable Leslie Hatch, Presiding


                                     August 14, 2015

                                            ORDER
                   Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.

       Appellant, Jane T. Durham, and Appellees, Margaret L. Durham, Nancy C.

Stewart, David Durham, and Barbara Flournoy, filed a joint motion to dismiss this

appeal. In their motion, the parties assert that Jane T. Durham died on July 2, 2015,

and that this appeal is, therefore, moot.
         Although a civil appeal may proceed upon the death of an appellant, an appellate

court must ensure that those purporting to represent a deceased party have the

authority to do so. See TEX. R. APP. P. 7.1(a)(1). The joint motion to dismiss is signed

by Appellant’s counsel, Michael Sales. It is unknown to the court whether Mr. Sales is

the representative of Ms. Durham’s estate or is the attorney for the representative of

Ms. Durham’s estate. Before the court can grant the dismissal sought by the parties,

the court must confirm that Mr. Sales has authority to represent Ms. Durham’s estate.

See Murphy v. Murphy, 21 S.W.3d 797, 798 (Tex. App—Houston [1st Dist.] 2000, no

pet.).


         Accordingly, the court orders Mr. Sales to file a response, with appropriate

documentation, by September 18, 2015, that verifies: (1) the identity of the

representative of Ms. Durham’s estate; (2) the representative’s designation of Mr. Sales

to act as attorney on behalf of the estate in this matter; and (3) the representative’s

adoption and ratification of the joint motion to dismiss.



                                                            Per Curiam




                                              2